Attorney’s Docket Number: 8836S-1279 CON
Filing Date: 10/19/2020
Claimed Priority Dates: 05/29/2018 (Continuation of 15/991,476 now PAT 10,818,687)
      07/25/2017 (KR 10-2017-0094401)
Applicants: Kim et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 06/21/2022.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 06/21/2022, responding to the Office action mailed on 03/22/2022, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claim 20 and added new claim 21. Accordingly, pending in this application are claims 1-19 and 21.

Response to Amendment
Applicant’s amendments to the claims have overcome the claim objections, as previously formulated in the Non-Final office action mailed on 03/22/2022. However, Applicant amendments to the claims raise new issues, as detailed below.
Applicant’s amendments to the claims have overcome the claim rejections under 35 U.S.C. 112 and 35 U.S.C. 102, as previously formulated in the same Office action. However, some of the previously presented prior-art remains relevant, and new grounds for rejection are presented below, as necessitated by Applicant’s amendments to the claims.

Claim Objections
Claim 1 is objected to because of the following informalities:
- L. 16-17: amend “wherein a top surface of the lower channel pattern of the second vertical channels are positioned at a lower level than a top surface of the substrate.” to -- wherein [[a]] top surfaces of the lower channel patterns of the second vertical channels are positioned at a lower level than a top surface of the substrate.--, for singular/plural concordance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 recites the limitation “than the first height of the first vertical channels” in L. 4. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claim will be construed as reciting -- than the first height of the lower channel patters of the first vertical channels --, in accordance with the claim language introduced in Claim 7, L. 1 “the lower channel patterns of the first vertical channels have a first height”.
Claim 11 recites the limitation “the lower channel patterns of the vertical channels” and “that of the upper channel patterns of the vertical channels” at L. 2-3. There is insufficient antecedent basis for this limitation in the claim and it is unclear which of the previously recited vertical channels it is being referred to. For the purpose of examination, the claim will be construed as reciting -- the lower channel patterns of the first and second vertical channels --, and -- that of the upper channel patterns of the first and second vertical channels--., in accordance with the claim language introduced in Claim 1, L. 6 and 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (US9576967).

Regarding Claim 1, Kimura (see, e.g., Figs. 21A-B) shows all aspects of the instant invention including a three-dimensional semiconductor memory device, comprising:
- a substrate (e.g., substrate 9,10) including a cell array region (e.g., memory array region 100) and a connection region (e.g., contact region 200)
- an electrode structure including a plurality of electrodes vertically stacked on the substrate (e.g., conductive layers 146, 246 implementing control gate electrodes and WLs) 
- a plurality of first vertical channels that penetrate the electrode structure on the cell array region (e.g., channels 601,602, and 11 associated with memory stack structures 55 in 100)
- a plurality of second vertical channels that penetrate the electrode structure on the connection region (e.g., channels 601,602, and 53)
- wherein each of the first vertical channels and the second vertical channels includes a lower channel pattern connected to the substrate (e.g., channel portion 11 in 100, and semiconductor material portion 53, respectively) and an upper channel pattern connected to the lower channel pattern (e.g., channel layers 601,602 in 100 and 200, respectively)
- wherein a lowermost electrode of the plurality of electrodes (e.g., lowermost electrode 146) surrounds the lower channel patterns of the first vertical channels (e.g., 11) and the upper channel patterns of the second vertical channels (e.g., 601,602) 
- wherein a top surface of the lower channel pattern of the second vertical channels (e.g., 53) are positioned at a lower level than a top surface of the substrate 

Regarding Claim 2, Kimura (see, e.g., Fig. 21B) shows that top surfaces of the lower channel patterns of the first vertical channels (e.g., 11) are positioned higher than a top surface of the lowermost one of the electrodes (e.g., lowermost 146), and top surfaces of the lower channel patterns of the second vertical channels (e.g., 53) are positioned lower than a bottom surface of the lowermost one of the electrodes.
Regarding Claim 4, Kimura (see, e.g., Fig. 21B) shows a dummy insulating pattern (e.g., dielectric layer 132) provided in the connection region of the substrate, wherein the plurality of second vertical channels (e.g., channels 601,602, and 53) are arranged to penetrate the dummy insulating pattern and directly contact the substrate.
Regarding Claim 5, Kimura (see, e.g., Fig. 21B) shows that a height of the dummy insulating pattern (e.g., a height of 132 defined relatively to top surface of 9,10) is greater than a height of each of the lower channel patterns of the second vertical channels (e.g., a height of 53 defined relatively to top surface of 9,10).
Regarding Claim 6, Kimura (see, e.g., Fig. 21B) shows that bottom surfaces of the second vertical channels (e.g., channels 601,602, and 53) are positioned lower than bottom surfaces of the first vertical channels (e.g., channels 11, 601,602).
Regarding Claim 7, Kimura (see, e.g., Fig. 21B) shows that the lower channel patterns of the first vertical channels (e.g., 11) have a first height, and the lower channel patterns of the second vertical channels (e.g., 53) have a second height smaller than the first height of the first vertical channels.
Regarding Claim 8, Kimura (see, e.g., Fig. 21B) shows:
- a plurality of first vertical insulating patterns (e.g., stack memory films 50) provided between the upper channel patterns of the first vertical channels (e.g., 601,602 in 100) and the electrode structure, the first vertical insulating patterns having bottom surfaces being positioned higher than the top surface of the lowermost one of the electrodes (e.g., lowermost 146)
- a plurality of second vertical insulating patterns (e.g., stack memory films 50) provided between the upper channel patterns of the second vertical channels (e.g., 601,602 in 200) and the electrode structure, the second vertical insulating patterns having bottom surfaces positioned lower than the bottom surface of the lowermost one of the electrodes.
Regarding Claim 9, Kimura (see, e.g., Fig. 21B) shows a gate insulating layer (e.g., oxide spacer 116) interposed between the lower channel patterns (e.g., 11) of the plurality of first vertical channels and the lowermost electrode (e.g., lowermost 146).
Regarding Claim 10, Kimura (see, e.g., Figs. 21A-B) shows that a distance between a side surface of the lowermost one of the electrodes (e.g., lowermost 146) and the plurality of first vertical channels is different from a distance between a side surface of the lowermost one of the electrodes and the plurality of the second vertical channels (e.g., due to intervening thickness of 116 vs. contact).
Regarding Claim 11, Kimura (see, e.g., Figs. 21A-B) shows that material portions 53 and 11 are, e.g., single crystal silicon; and that semiconductor channel layers 601,602 in 100 or 200 can be, e.g., amorphous silicon, polysilicon, III-V compounds or II-VI compounds. Therefore, Kimura shows that the lower semiconductor patterns of the vertical channels (e.g., 11 or 53) comprise a semiconductor material having a crystal structure different from that of the upper semiconductor patterns of the  vertical channels (e.g., 601,602).
Regarding Claim 12, Kimura (see, e.g., Figs. 21A-B) shows all aspects of the instant invention including a three-dimensional semiconductor memory device, comprising:
- a substrate (e.g., substrate 9, 10) including a cell array region (e.g., memory array region 100) and a connection region (e.g., contact region 200)
- an electrode structure including a plurality of electrodes vertically stacked in a first direction perpendicular to a top surface of the substrate (e.g., conductive layers 146, 246 implementing control gate electrodes and WLs), the electrode structure having a staircase-shape on the connection region
- a first vertical channel that penetrates the electrode structures on the cell array region (e.g., channel 601,602, and 11 associated with memory stack structures 55 in 100), the first vertical channel including a first lower channel pattern in contact with the substrate (e.g., channel portion 11) and a first upper channel pattern connected to the first lower channel pattern (e.g., channels 601,602 in 100)
- a second vertical channel that penetrate the electrode structure on the connection region (e.g., channels 601,602, and 53), the second vertical channel including a second lower channel pattern in contact with the substrate (e.g., semiconductor material portions 53) and a second upper channel pattern connected to the second lower channel pattern (e.g., channels 601,602 in 200)
- wherein a lowermost electrode of the plurality of electrodes (e.g., lowermost electrode 146) surrounds the first lower channel pattern (e.g., 11) and the second upper channel pattern (e.g., 601,602) 
- wherein a sidewall of the second lower channel pattern is spaced apart from the substrate (e.g., inner sidewall of 53 is spaced apart from the substrate by the body of material portion 53)
- a top surface of the second lower channel pattern (e.g., 53) is positioned lower than a bottom surface of the lowermost electrode 
Regarding Claim 13, Kimura (see, e.g., Figs. 21A-B) shows that:
- a top surface of the first lower channel pattern (e.g., 11) is positioned higher than a top surface of the lowermost electrode (e.g., lowermost electrode 146)
- a top surface of the second lower channel pattern (e.g., 53) is positioned lower than a bottom surface of the lowermost electrode
Regarding Claim 14, Kimura (see, e.g., Figs. 21A-B) shows that a top surface of the second lower channel pattern (e.g., 53) is positioned at a lower level than a top surface of the substrate (e.g., 9,10).
Regarding Claim 15, Kimura (see, e.g., Figs. 21A-B) shows:
- a first vertical insulating pattern (e.g., stack memory film 50) disposed on the first lower channel pattern (e.g., 11) and surrounding a sidewall of the first upper channel pattern (e.g., 601,602 in 100)
- a second vertical insulating pattern (e.g., stack memory film 50) disposed on the second lower channel pattern (e.g., 53 or suppressed 11) and surrounding a sidewall of the second upper channel pattern (e.g., 601,602 in 200)
Regarding Claim 16, Kimura (see, e.g., Figs. 21A-B) shows that a bottom surface of the second vertical insulating pattern (e.g., 50) is positioned at a lower level than a bottom surface of the lowermost electrode (e.g., lowermost electrode 146).
Regarding Claim 17, Kimura (see, e.g., Figs. 21A-B) shows that a distance between a side surface of the lowermost electrode (e.g., lowermost electrode 146) and the first vertical channel is different from a distance between a side surface of the lowermost electrode and the second vertical channel (e.g., due to intervening thickness of 116 vs. contact).
Regarding Claim 18, Kimura (see, e.g., Figs. 21A-B) shows that the first lower channel pattern (e.g., 11) has a first height, and the second lower channel pattern (e.g., 53) has a second height smaller than the first height.
Regarding Claim 19, Kimura (see, e.g., Figs. 21A-B) shows a dummy insulating pattern (e.g., dielectric layer 132) provided in the connection region of the substrate, wherein the second vertical channel (e.g., channels 601,602, and 53 or suppressed 11) penetrates the dummy insulating pattern and is in contact the substrate.
Regarding Claim 21, Kimura (see, e.g., Figs. 21A-B) shows all aspects of the instant invention including a three-dimensional semiconductor memory device, comprising:
- a substrate (e.g., substrate 9,10) including a cell array region (e.g., memory array region 100) and a connection region (e.g., contact region 200)
- an electrode structure including a plurality of electrodes vertically stacked on the substrate (e.g., conductive layers 146, 246 implementing control gate electrodes and WLs) 
- a plurality of first vertical channels that penetrate the electrode structure on the cell array region (e.g., channels 601,602, and 11 associated with memory stack structures 55 in 100)
- a plurality of second vertical channels that penetrate the electrode structure on the connection region (e.g., channels 601,602, and 53)
- wherein each of the plurality of first vertical channels and each of the plurality of the second vertical channels includes a lower channel pattern connected to the substrate (e.g., channel portion 11 in 100, and semiconductor material portion 53, respectively) and an upper channel pattern connected to the lower channel pattern (e.g., channel layers 601,602 in 100 and 200, respectively)
- wherein a lowermost electrode of the plurality of electrodes (e.g., lowermost electrode 146) surrounds the lower channel patterns of each of the plurality of first vertical channels (e.g., 11) and the upper channel patterns of each of the plurality of second vertical channels (e.g., 601,602) 
- wherein top surfaces of the lower channel pattern of each of the plurality of second vertical channels (e.g., 53) are positioned at a lower level than a bottom surface of the lowermost electrode 
- wherein the top surfaces of each of the plurality of lower channel patterns of the second vertical channels (e.g., 53) are positioned at a lower level than a top surface of the substrate 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims filed on 06/21/2022 have been considered but are moot in view of the new grounds of rejection.
 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814